ACCEPTED
                                                                                                    04-15-00436-CV
                                                                                        FOURTH COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
                                                                                             11/11/2015 11:05:15 PM
                                                                                                     KEITH HOTTLE
                                                                                                             CLERK

                               NO. 04-15-00436-CV

                                                                               FILED IN -
                                                                   4th COURT OF                   --
                                                                                              ---APPEALS
                    IN THE COURT OF APPEALS                                              - - -
                                                                    SAN ANTONIO,     ---             TEXAS
                                                                               - ---- EM ------
            FOURTH COURT OF APPEALS DISTRICT OF                   TEXAS
                                                                  11/11/2015 -
                                                                          - ID11:05:15
                                                                           -                   - -    PM
                                                                      ---- VO ------
                       SAN ANTONIO, TEXAS                            KEITH---E.     -- HOTTLE
                                                                               -
                                                                         ---- Clerk


             BRYAN SMITH D/B/A VISION DESIGN AND BUILD
                                                                               FILED IN
                                                     APPELLANT4th COURT OF APPEALS
                                                                    SAN ANTONIO, TEXAS
                                                                  11/12/2015 11:05:15 PM
                                         VS.                         KEITH E. HOTTLE
                                                                           Clerk
                  ROBERT OVERBY AND TERESA OVERBY

                                                     APPELLEES


             APPELLANT’S UNOPPOSED FIRST
 MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF



TO THE HONORABLE JUSTICES OF THE COURT:

      BRYAN SMITH D/B/A VISION DESIGN AND BUILD, Appellant,

submits his First Unopposed Motion for Extension of Time to File Appellant’s

Brief and in support of this motion states as follows:

      1.     Appellant’s Brief is due November 12, 2015.

      2.     This motion is filed prior to the expiration of this due date.

      3.     The undersigned has conferred with the attorney for Appellees and

this motion is unopposed.
      4.     Appellant requests an additional thirty (30) days to file its Appellant’s

Brief, extending the time to December 9, 2015, the first Monday following the

expiration of 30 days.

      5.     No extension has previously been granted.

      6.     The undersigned is responsible for the preparation of this Appellant’s

Brief. The undersigned has been engaged in providing litigation support in

numerous cases for a number of trial attorneys. Further, the undersigned has

numerous previously scheduled mediations he is required to conduct. This

extension request is not filed for purposes of delay.

                                     PRAYER

      Appellant asks this Court to grant its motion extending the deadline to file its

Appellant’s Brief to December 15, 2015.

                                       Respectfully submitted,

                                       MARCELLA A. DELLA CASA
                                       State Bar No. 24009862
                                       REBECCA C. BERGERON
                                       State Bar No. 24009862
                                       BURLESON LLP
                                       Weston Centre
                                       112 East Pecan Street, Suite 700
                                       San Antonio, TX 78205
                                       (210) 870-2620 – Phone
                                       (210) 870-2626 – Fax
                                       mdellacasa@burlesonllp.com
                                       rbergeron@burlesonllp.com




                                          2
LAW OFFICE OF DAN POZZA
239 E. Commerce Street
San Antonio, TX 78205
(210) 226-8888 – Phone
(210) 224-6373 – Fax
danpozza@yahoo.com



/s/Dan Pozza
State Bar No. 16224800

ATTORNEYS FOR APPELLANT




  3
                        CERTIFICATE OF SERVICE

      I hereby that a true and correct copy of the above and foregoing document
has been delivered via e-mail transmission on this 12th day of November, 2015, to:

Robert P. Wilson
THOMAS J. HENRY INJURY ATTORNEYS
4715 Fredericksburg Road, Suite 507
San Antonio, TX 78229
rwilson@tjhlaw.com



                                     /s/Dan Pozza




                                        4